In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground of permanent neglect, the mother appeals from an order of fact-finding and disposition of the Family Court, Suffolk County (Freundlich, J.), dated September 2, 2009, which, upon a decision of the same court, also dated September 2, 2009, made after fact-finding and dispositional hearings, inter alia, found that she permanently neglected the subject child, and, in effect, terminated her parental rights.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The Family Court properly found that the mother permanently neglected the subject child because she failed to plan for the child by acknowledging and addressing the problem that led *751to the foster care placement (see Matter of Alpacheta C., 41 AD3d 285 [2007]; Matter of S. Children, 210 AD2d 175 [1994]). Notwithstanding the mother’s late completion of certain programs, there was clear and convincing evidence that she failed to plan for her child’s future (see Social Services Law § 384-b [7] [a]). Moreover, the Family Court properly concluded that termination of the mother’s parental rights was in the child’s best interests (see Matter of Violetta K. v Mary K., 306 AD2d 480, 481 [2003]; Matter of Charles Clarence C., 213 AD2d 294 [1995]). Rivera, J.P., Dickerson, Eng and Austin, JJ., concur.